Citation Nr: 1311135	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-40 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for mild solar lentigo on the cheeks, claimed as a skin condition.

3.  Entitlement to service connection for Dupuytren's nodule in the left palm, claimed as a left hand condition.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative osteoarthritis of the lumbar spine, with lumbar paravertebral muscle spasm and disc bulges from L3-L4 to L5-S1.  


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from June 1992 to October 1992, October 2003 to July 2004, and November 2006 to March 2008.  He has also reported more recent active service that has not yet been verified.  The Veteran has been awarded the Combat Action Badge based on his period of service from November 2006 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

As relevant to the issues of entitlement to service connection for skin and left hand disorders, the Board observes that the October 2008 rating decision denied service connection for mild solar lentigo on the cheeks, claimed as skin condition, and Dupuytren's nodule in the left palm, claimed as left hand condition.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this regard, the Veteran initially characterized his claims on appeal as entitlement to service connection for skin and left hand conditions and mil solar lentigo on the cheeks and Dupuytren's nodule in the left palm, respectively, were subsequently diagnosed.  However, in light of Brokowski, the Board has characterized the issues generally as claims for entitlement to service connection for skin and left hand disorders.

The Board further notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.
	
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

In an April 2011 statement, the Veteran reported that he was returning to active duty the same month and submitted a copy of his orders.  As such, the agency of original jurisdiction (AOJ) should verify with the National Personnel Records Center (NPRC) or any other appropriate source the Veteran's period of active duty beginning in April 2011.  The AOJ should also obtain any service treatment records relevant to such period of active duty.   

The Board also notes that the Veteran receives VA treatment through the San Juan VA Medical Center and the most recent treatment records are dated in July 2010.  Therefore, while on remand, VA treatment records from the San Juan VA medical center dated from July 2010 to the present should also be obtained for consideration in the appeal.

In regard to the Veteran's claim for service connection for a skin disorder, he alleged that the condition began in February 2008.  During his August 2008 VA general examination, he reported that the skin condition began from April or May of 2007 and that he first noticed hyperpigmented patches on his cheeks while in Afghanistan.  

Pertaining to the Veteran's claim for service connection for a left hand disorder, he reported that he first noticed a small nodule in the palm of his left hand in 2007, while in Afghanistan.  During his August 2008 VA hand examination, he reported that he noticed the induration gradually over a one month period while deployed to Afghanistan.  

When a Veteran has engaged in combat with the enemy in active service during a period of war, campaign or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions or hardships of such service notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. §1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required despite the evidentiary effect of 38 U.S.C.A. §1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

As previously noted, the Veteran was awarded the Combat Action Badge based on his period of service from November 2006 to March 2008.  Such an award denotes combat.  Although the service treatment records do not document any complaints of, or treatment for, either a skin or left hand disorder, the Veteran has essentially  alleged that such injuries occurred during his combat duty and are consistent with the circumstances, conditions or hardships of such service.

The August 2008 general VA examiner diagnosed the Veteran with mild solar lentigo on the cheeks.  The August 2008 hand VA examiner diagnosed the Veteran with Dupuytren's nodule (no contractures yet).  Neither VA examiner, however, provided an opinion as to the etiology of the skin or left hand disorders.  None of the post-service medical records document any complaints of, or treatment for, such skin or left hand disorders.  However, as previously noted, the Veteran has also reported performing additional active duty since his last VA examinations.  As such, the Board finds that the record is unclear as to whether the Veteran currently has skin or left hand disorders that were caused by his period of active service (from November 2006 until March 2008), to include any combat injuries, or are related, to include by way of aggravation, to his most recent period of active service (which he reported as starting in April 2011).  Accordingly, VA examinations with opinions are necessary prior to a fair adjudication of the Veteran's claims.

Pertaining to the Veteran's claim for service connection for bilateral hearing loss, he was afforded VA examinations in August 2008 and March 2011 so as to determine if he has bilateral hearing loss related to his military service.  Results of such audiological examinations fail to demonstrate hearing loss that meets VA standards.  38 C.F.R. § 3.385.  Additionally, regarding the Veteran's claim for a higher initial rating for his back disability, he was most recently afforded a VA examination in March 2011 so as to determine the current nature and severity of such disability.  Therefore, as relevant to both claims, after obtaining all outstanding treatment records, to include any service treatment records related to the Veteran's period of duty beginning in April 2011, the AOJ should review the record and conduct any development, to include affording the Veteran additional VA examinations, deemed necessary for the adjudication of his claims.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the NPRC or other appropriate agency to verify the Veteran's period of active duty beginning in April 2011 and obtain any service treatment records pertaining to such period of duty.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile and document such findings in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain VA treatment records from the San Juan VA medical center dated from July 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed left hand disorder, including Dupuytren's nodule.  The AOJ should include the dates of all periods of active duty in its request for a medical examination.  Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Identify all current diagnoses referable to the left hand.  The examiner should specifically indicate whether the Veteran has Dupuytren's nodule in the left palm and, if not, he or she should reconcile such findings with the August 2008 VA examination report demonstrating such a diagnosis.

b)  Is it at least as likely as not that any current left hand disorder is related to the Veteran's active service from November 2006 to March 2008, including any  injury consistent with the circumstances, conditions or hardships of his combat service?

c)  If any of the current left hand diagnoses are noted on the Veteran's service entrance examination for his period of active duty beginning April 2011, the examiner is asked to opine as to whether the disorder increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(d)   If any of the current left hand diagnoses are not noted on the Veteran's service entrance examination for his period of active duty beginning April 2011, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed the Veteran's period of service beginning in April 2011, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed the Veteran's period of service beginning in April 2011, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to such period of service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for any opinion offered should be provided.

4.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed skin disorder, including solar lentigo on the cheeks.

The AOJ should include the dates of all periods of active duty, active duty for training and inactive duty for training in its request for a medical examination.

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Identify all current diagnoses referable to the skin.  The examiner should specifically indicate whether the Veteran has solar lentigo on the cheeks and, if not, he or she should reconcile such findings with the August 2008 VA examination report demonstrating such a diagnosis.

b)  Is it at least as likely as not that any current skin disorder is related to the Veteran's active service from November 2006 to March 2008, including any injury consistent with the circumstances, conditions or hardships of his combat service?

c)  If any of the current skin diagnoses are noted on the Veteran's service entrance examination for his period of active duty beginning April 2011, the examiner is asked to opine as to whether the disorder increased in severity in service.  

If so, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such increase in severity is due to the natural progress of the condition. 

(d)   If any of the current skin diagnoses are not noted on the Veteran's service entrance examination for his period of active duty beginning April 2011, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed the Veteran's period of service beginning in April 2011, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed the Veteran's period of service beginning in April 2011, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to such period of service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of his prior VA examinations.  An explanation for any opinion offered should be provided.

5.  Pertaining to the issues of entitlement to service connection for bilateral hearing loss and a higher initial rating for the Veteran's service-connected back disability, the AOJ should review the record, to include any newly received records, and conduct any additionally indicated development, to include affording the Veteran any examinations deemed necessary for the adjudication of such claims.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


